DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  When applicant files a continuation-in-part whose claims are not supported by the parent application, the effective filing date is the filing date of the child CIP. Any prior art disclosing the invention or an obvious variant thereof having a critical reference date more than 1 year prior to the filing date of the child will bar the issuance of a patent under 35 U.S.C. 102(b). Paperless Accounting v. Bay Area Rapid Transit System, 804 F.2d 659, 665, 231 USPQ 649, 653 (Fed. Cir. 1986). See MPEP 2133.01.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). Misnumbered claims of double claim 19, therefore 19-29 been renumbered claims 20-30.
Claim 18 is objected to because of the following informalities:  typographical error.  The word “sensor circuits print don each of said panels” and “second senior panel--. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: the claim depends on claim itself is prohibit.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  typographical error. The word “poly -coated ,” and “resistant protection ,” have been interpreted as--poly-coated,-- and -- resistant protection,--. Appropriate correction is required.
Claim 24 is objected to because the following informalities: claim depends on the cancel claim 10. Appropriate correction is required.
Claim 26 is objected to because the following informalities: typographical error. The word “cl4im 23”. Appropriate correction is required.
Claim 30 is objected to because the following informalities: typographical error. The word “active_RFID tag”. Approciate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the 
Claims 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant claims a limitation of “printed ink/traces, an etched copper circuit is placed through and underneath the film laminate and the protective material for the etched copper circuit is a dielectric material housing formed of a dielectric material and covering the copper etched circuitry surrounding the perimeter of the panel”, wherein the above limitation applied to a different embodiment such as bullet proof vest. Therefore, the limitation as claimed does not applied to the current invention where the flexibility and strechbility are required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 recites the limitation "said laminate" in claim 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-20, and 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beinhocker (US Patent #7,482,924 B1), and further in view of Barlow, Jr. et al. (Pub # US 2008/0075934 A1).
Consider claim 18, Beinhocker teaches a system-for monitoring and indicating when a flexible film has been penetrated by an unauthorized individual, fire or structural failure at a time of the tampering, comprising: a system including a device (548, Fig. 5) incorporated into at least one of or more corners and ceiling and/or floor (502-512, Fig. 5), having a tamper indication device being formed as two separate sensor panels each comprising each said senor panel including electrically conductive sensor circuits (538-542, Fig. 5) printed on each of said panels (502-512, Fig. 5) defining sensor zones, each of said sensor circuits having circuitry for detecting penetration and determining a location of said penetration in each said sensor panel (Column 23 lines 14-49), one of said panels housing an RF communication device that senses trace integrity and said other panel of said two panels including a cell phone module with a GPS sensor and a radio communication device in said first panel that communicates in real time with 
Although, Beinhocker does not specifically teach the device as flexible film. 
In the same field of endeavor, Barlow, Jr. et al. teaches the tamper device in the form of flexible film (Abstract) as a simple substitution device to be attached the panels.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to include the tamper device in the form of flexible film as shown in Barlow, Jr. et al., in Beinhocker as a simple substitution device to be attached the panels.
Consider claim 19, Beinhocker teaches a circuit that generates a signal in response to a penetration, breach or break in said flexible film laminate (linear sheet) and therefore a penetration, breach or break of said circuit, said penetration, breach or break or having been compromised by fire or structural failure; said indication flexible film laminate (linear sheet) is incorporated in said at least one of one or more corners, a ceiling, a wall or a floor of a building (container)  (Column 6 lines 19-29).
Beinhocker does not teach wherein said laminate is a silver conductive etched ink printed on either film laminate or sterile made of poly-coated, spun-bounded polypropylene fabric and for fluid resistant protection, coated with a dielectric, said sensor panel flexible indication film 
In the same field of endeavor, Barlow, Jr. et al. teaches wherein said laminate is a silver conductive etched ink printed on either film laminate or sterile made of poly-coated, spun-bounded polypropylene fabric and for fluid resistant protection, coated with a dielectric [0053 and 0091], said sensor panel flexible indication film laminate having more than 0.01 percent and of less than 0.85 percent stretchability so that it is incapable of being stretched by human hand attached thereto (Fig. 10) [0057] for the benefit of predetermine the limitation of tamper detection.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to include wherein said laminate is a silver conductive etched ink printed on either film laminate or sterile made of poly-coated, spun-bounded polypropylene fabric and for fluid resistant protection, coated with a dielectric, said sensor panel flexible indication film laminate having more than 0.01 percent and of less than 0.85 percent stretchability so that it is incapable of being stretched by human hand attached thereto as shown in Barlow, Jr. et al., in Beinhocker device for the benefit of predetermine the limitation of tamper detection.
Consider claim 20, Beinhocker teaches similar invention.
Beinhocker does not teach the system wherein said film has printed ink or traces thereon to provide for electrical communication with the transponder and further comprising a protective coating to ensure that the ink/traces remain intact unless actual tampering has occurred.
In the same field of endeavor, Barlow, Jr. et al. teaches wherein said film has printed ink or traces thereon to provide for electrical communication with the transponder and further 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to include wherein said film has printed ink or traces thereon to provide for electrical communication with the transponder and further comprising a protective coating to ensure that the ink/traces remain intact unless actual tampering has occurred as shown in Barlow, Jr. et al., in Beinhocker device for the benefit of preventing false alarm.
Consider claim 29, Beinhocker clearly shows and disclose the system wherein said transponder is an RFID tag (Column 3 lines 16-18).
Consider claim 30, Beinhocker teaches the RFID tag.
Beinhocker does not teach wherein said RFID tag is an active RFID tag.
In the same field of endeavor, Barlow, Jr. et al. teaches the RFID tag is an active RFID tag [0078] for the benefit of sending triggering signal at real-time response.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to include the RFID tag is an active RFID tag as shown in Barlow, Jr. et al., in Beinhocker device for the benefit of sending triggering signal at real-time response.
Consider claim 31, Beinhocker teaches a system-for monitoring and indicating when a flexible film has been penetrated by an unauthorized individual, fire or structural failure at a time of the tampering, comprising: a system including a device (548, Fig. 5) incorporated into at least one of or more corners and ceiling and/or floor (502-512, Fig. 5), having a tamper indication device being formed as a sensor panel (502-512, Fig. 5) comprising said senor panel including electrically conductive sensor circuits  printed on each of said panels defining sensor zones, each 
Although, Beinhocker does not specifically teach the device as flexible film. 
In the same field of endeavor, Barlow, Jr. et al. teaches the tamper device in the form of flexible film (Abstract) as a simple substitution device to be attached the panels.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to include the tamper device in the form of flexible film as shown in Barlow, Jr. et al., in Beinhocker as a simple substitution device to be attached the panels.
Claims 21-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beinhocker (US Patent #7,482,924 B1) in view of Barlow, Jr. et al. (Pub # US 2008/0075934 A1) as applied to claim 20 above, and further in view of Pelrine et al. (Pub # US 2012/0120544 A1).

Beinhocker and Barlow, Jr. et al. combined reference does not teach wherein said protective coating is RTV (Room Temperature Vulcanizing) material applied uniformly over said printed ink or traces printed on said film.
In the same field of endeavor, Pelrine et al. teaches wherein said protective coating is RTV (Room Temperature Vulcanizing) material applied uniformly over said printed ink or traces printed on said film [0125] for the benefit of utilizing the common adhesive as an insulator for the electrical wiring circuit.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to include wherein said protective coating is RTV (Room Temperature Vulcanizing) material applied uniformly over said printed ink or traces printed on said film as shown in Pelrine et al., in Beinhocker and Barlow, Jr. et al. combined device for the benefit of utilizing the common adhesive as an insulator for the electrical wiring circuit.
Consider claim 22, Beinhocker and Pelrine et al. combined reference teaches similar invention.
Beinhocker and Pelrine et al. combined reference does not teach wherein instead of printed ink/traces, an etched copper circuit is placed through and underneath the film laminate and the protective material for the etched copper circuit is a dielectric material housing formed of a dielectric material and covering the copper etched circuitry surrounding the perimeter of the panel with additional dielectric material tape covering border edges of the dielectric material 
In the same field of endeavor, Barlow, Jr. et al. teaches wherein instead of printed ink/traces, an etched copper circuit is placed through and underneath the film laminate and the protective material for the etched copper circuit is a dielectric material housing formed of a dielectric material and covering the copper etched circuitry surrounding the perimeter of the panel with additional dielectric material tape covering border edges of the dielectric material housing to better ensure that there is no break, abrasion or wearing down of the etched copper circuit to trigger a false alarm that would incorrectly indicate tampering [0056] for the benefit of as an alternative electrical conducting circuit to preventing wire breakage.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to include wherein instead of printed ink/traces, an etched copper circuit is placed through and underneath the film laminate and the protective material for the etched copper circuit is a dielectric material housing formed of a dielectric material and covering the copper etched circuitry surrounding the perimeter of the panel with additional dielectric material tape covering border edges of the dielectric material housing to better ensure that there is no break, abrasion or wearing down of the etched copper circuit to trigger a false alarm that would incorrectly indicate tampering as shown in Barlow, Jr. et al., in Beinhocker and Pelrine et al. combined device for the benefit of as an alternative electrical conducting circuit to preventing wire breakage.
Consider claim 23, Beinhocker and Pelrine et al. combined reference teaches similar invention.

In the same field of endeavor, Barlow, Jr. et al. teaches wherein a dielectric material base is provided underneath the etched copper circuitry [0067] for the benefit of providing conductivity in wire circuit.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to include wherein a dielectric material base is provided underneath the etched copper circuitry as shown in Barlow, Jr. et al., in Beinhocker and Pelrine et al. combined device for the benefit of providing conductivity in wire circuit.
Consider claim 24, Beinhocker and Barlow, Jr. et al. combined reference teaches similar invention.
Beinhocker and Barlow, Jr. et al. combined reference does not teach wherein said dielectric material is Kapton material.
In the same field of endeavor, Pelrine et al. teaches wherein said dielectric material is Kapton material [0120] for the benefit of utilizing a low cost alternative material.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to include wherein said dielectric material is Kapton material as shown in Pelrine et al., in Beinhocker and Barlow, Jr. et al. device for the benefit of utilizing a low cost alternative material.
Consider claim 25, Beinhocker and Pelrine et al. combined reference teaches similar invention.

In the same field of endeavor, Barlow, Jr. et al. teaches wherein ink or traces are printed onto a polycarbonate or polyester base material and on top of this is placed a polycarbonate or polyester cover [0053] for the benefit of providing elastic property.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to include wherein ink or traces are printed onto a polycarbonate or polyester base material and on top of this is placed a polycarbonate or polyester cover as shown in Barlow, Jr. et al., in Beinhocker and Pelrine et al. device for the benefit of providing elastic property.
Consider claim 26, Beinhocker and Pelrine et al. combined reference teaches similar invention.
Beinhocker and Pelrine et al. combined reference does not teach wherein said cover and said polycarbonate or polyester base material are both about 10 mil thick.
In the same field of endeavor, Barlow, Jr. et al. teaches wherein said cover and said polycarbonate or polyester base material are both about 10 mil (6 mil) thick [0101] for the benefit as a design choice for the particular application.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to include wherein said cover and said polycarbonate or polyester base material are both about 10 mil as shown in Barlow, Jr. et al., in Beinhocker and Pelrine et al. device for the benefit as a design choice for the particular application. 

Consider claim 28, Beinhocker clearly shows and disclose the system wherein said transponder is a microcontroller (microprocessor) (Column 12 lines 34-42).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.